     Case 5:18-cr-00026 Document 615 Filed 10/04/19 Page 1 of 2 PageID #: 2517



                IN THE UNITED STATES DISTRICT COURT FOR THE
                     SOUTHERN DISTRICT OF WEST VIRGINIA
                                  BECKLEY

UNITED STATES OF AMERICA


V.                                                         CRIMINAL NO. 5:18-cr-00026-11


ROSWELL TEMPEST LOWRY, M.D.

                               DISCLOSURE OF EXPERT
                              ON BEHALF OF DEFENDANT
                              ROSWELL TEMPEST LOWRY

        Defendant Roswell Tempest Lowry, by counsel, hereby discloses to the government, Bruce

D. Nicholson, M.D., as an Expert Witness in this case. A report will be provided as soon as it is

available, along with Dr. Nicholson’s curriculum vitae.

                                              Respectfully submitted,

                                              ROSWELL TEMPEST LOWRY, M.D.


                                              By: /s/ Brian D. Yost, Esq.
                                                     Counsel for Defendant
                                                     WV State Bar ID #4166

 HOLROYD & YOST
 209 W. Washington St.
 Charleston, WV 25302
 (304) 343-7501
 Case 5:18-cr-00026 Document 615 Filed 10/04/19 Page 2 of 2 PageID #: 2518



                IN THE UNITED STATES DISTRICT COURT FOR THE
                     SOUTHERN DISTRICT OF WEST VIRGINIA
                                  BECKLEY

UNITED STATES OF AMERICA


V.                                                         CRIMINAL NO. 5:18-cr-00026-11


ROSWELL TEMPEST LOWRY, M.D.



                               CERTIFICATE OF SERVICE

       I hereby certify that on the 4th day of October, 2019, I electronically filed the

foregoing Disclosure of Expert with the Clerk of the Court using the CM/ECF system which

will send notification of such filing to the following:

                              Monica D. Coleman, AUSA
                            Meredith George Thomas, AUSA
                            United States District Court for the
                            Southern District of West Virginia
                                     P.O. Box 1713
                              Charleston, WV 25326-1713




                                                            /s/ Brian D. Yost
                                                     Brian D. Yost (W.Va. Bar# 4166)
